Exhibit 10.19 Supply Agreement PartyA: Ren Yanhuai PartyB: Yangling Dongke Madisen Pharmaceutical co.,ltd Address: 8 Xinqiao Road Yangling Demonstration Zone Based on the mutual trust and understanding, two parties reach the following agreements: 1 Both sides establish long term cooperation relationship in raw materials of Chinese medicine. 2 Party A purchases necessary raw materials from Party B with the current price. 3 Party B will provide the required raw materials (including variety, quantity, price and date) 4 Party A gives feedbacks to Party B within 10 days after receiving the goods. PartyB is responsible for the quality of the goods or return. 5 Payment term: rolling settlement, the 60%-70% payment of the goods is payable in the next month, but at the end of the year the debts should not exceed 450 thousand RMB. 6 Party B is in charge of delivering the raw materials to the PartyA’s designated warehouse and the transport expenses. 7 The agreement shall remain in force for the period of one year from the date of signature, unless one party terminates it. 8 If one party requires to terminate the contract, it must inform the other party in writing 30 days ahead. 9 the two parties could deal with the uncovered items friendly. 10 This agreement has two copies which have the same effect. Party A(signature): January 10, 2009 PartyA: Yangling Dongke Madisen Pharmaceutical co.,Ltd Address: 8 Xinqiao Road Yangling Demonstration Zone Zip Code: 712100 PartyB：Ren Yanhuai Address: East house on the second floor Unit 3 Century Road No.7 Building Xiangyang Shaanxi.
